DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/223,607 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/225,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/228,455 been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on US Application Number 16/224,557 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/225,407 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/225,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/228,153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/227,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/227,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/226,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application Number 16/224,500 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches an optical image capturing module, comprising: a circuit assembly and a lens assembly, wherein the lens assembly comprises a lens group having at least two lenses , the prior art fails to teach such an optical image capturing module simultaneously satisfying the conditional expressions as claimed in claim 1 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        02 March 2021